         Case 1:18-cv-01392-LAP Document 48 Filed 04/24/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CHRISTOPHER SADOWSKI,
                                                              Docket No. 18-cv-01392 (LAP)
                                 Plaintiff,

        - against -


 JSN GLOBAL MEDIA, LLC

                                Defendant.




                                     [PROPOSED] ORDER

       WHEREAS, on December 3, 2018, the Court ordered plaintiff Christopher Sadowski

(“Plaintiff”) to post a bond in the amount of $10,000.00 pursuant to L.R. 54.2. [Dkt. #32]

       WHEREAS, on December 12, 2018, Plaintiff complied with the Court’s order and, via

counsel, posted $10,000.00 with the Clerk of Court;

       WHEREAS, the parties have reported the action as settled with both parties to bear their

own costs and fees.

       IT IS THEREFORE ORDERED, upon good cause shown, that the Clerk of Court

immediately release the $10,000.00 bond which shall be payable to Richard Liebowitz of

Liebowitz Law Firm, PLLC as counsel for Plaintiff.

       New York, NY

       Dated: ________________, 2019                        SO ORDERED.



                                                            ______________________________
                                                            Hon. Loretta A. Preska (U.S.D.J.)
Case 1:18-cv-01392-LAP Document 48 Filed 04/24/19 Page 2 of 2
